Exhibit 10.1

ASIAINFO HOLDINGS, INC.

2008 STOCK INCENTIVE PLAN

As Amended Through April 10, 2008

 

  1. Purpose.

The purpose of the AsiaInfo Holdings, Inc. 2008 Stock Incentive Plan (the
“Plan”) is to enhance the long-term stockholder value of AsiaInfo Holdings,
Inc., a Delaware corporation (the “Company”), by offering opportunities to
employees, directors, officers, consultants, agents, advisors and independent
contractors of the Company and its Subsidiaries (as defined in Section 2) to
participate in the Company’s growth and success, and to encourage them to remain
in the service of the Company and its Subsidiaries and to acquire and maintain
stock ownership in the Company.

 

  2. Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

2.1 “Award” means an award or grant made pursuant to the Plan, including,
without limitation, awards or grants of Options and Stock Awards, or any
combination of the foregoing.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Cause” means dishonesty, fraud, misconduct, unauthorized use or disclosure
of confidential information or trade secrets, or conviction or confession of a
crime punishable by law (except minor violations), as provided under applicable
law, in each case as determined by the Plan Administrator, and its determination
shall be conclusive and binding.

2.4 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.

2.5 “Common Stock” means the common stock, par value $.01 per share, of the
Company.

2.6 “Corporate Transaction” means any of the following events:

(a) Consummation of any merger or consolidation of the Company in which the
Company is not the continuing or surviving corporation, or pursuant to which
shares of the Common Stock are converted into cash, securities or other property
(other than a merger of the Company in which the holders of Common Stock
immediately prior to the merger have the same proportionate ownership of capital
stock of the surviving corporation immediately after the merger);

(b) Consummation of any sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the Company’s assets

 

1



--------------------------------------------------------------------------------

other than a transfer of the Company’s assets to a majority-owned subsidiary
corporation (as the term “subsidiary corporation” is defined in Section 8.3) of
the Company; or

(c) Approval by the holders of the Common Stock of any plan or proposal for the
liquidation or dissolution of the Company.

2.7 “Disability” means “permanent and total disability” as that term is defined
for purposes of Section 22(e)(3) of the Code.

2.8 “Early Retirement” means early retirement as that term is defined by the
Plan Administrator from time to time for purposes of the Plan.

2.9 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

2.10 “Fair Market Value” shall be established in good faith by the Plan
Administrator or (a) if the Common Stock is listed on the Nasdaq Global Market
or the Nasdaq Capital Market, the average of the high and low per share sales
prices for the Common Stock as reported by the Nasdaq Global Market or the
Nasdaq Capital Market (as the case may be) for a single trading day or (b) if
the Common Stock is listed on the New York Stock Exchange or the American Stock
Exchange, the average of the high and low per share sales prices for the Common
Stock as such price is officially quoted in the composite tape of transactions
on such exchange for a single trading day. If there is no such reported price
for the Common Stock for the date in question, then such price on the last
preceding date for which such price exists shall be determinative of the Fair
Market Value. Notwithstanding anything in this Plan to the contrary, to the
extent applicable, the determination of the Fair Market Value of a share of
Common Stock shall be determined in a manner which complies with Section 409A of
the Code and the applicable Treasury Regulations promulgated thereunder.

2.11 “Grant Date” means the date the Plan Administrator adopted the granting
resolution and all conditions precedent to the grant have been satisfied;
provided that conditions to the exercisability or vesting of Awards shall not
defer the Grant Date. If, however, the Plan Administrator designates in a
resolution a later date as the date an Award is to be granted, then such later
date shall be the “Grant Date.”

2.12 “Incentive Stock Option” means an Option to purchase Common Stock granted
under Section 7 with the intention that it qualify as an “incentive stock
option” as that term is defined in Section 422 of the Code.

2.13 “Nonqualified Stock Option” means an Option to purchase Common Stock
granted under Section 7 other than an Incentive Stock Option.

2.14 “Option” means the right to purchase Common Stock granted under Section 7.

2.15 “Participant” means (a) the person to whom an Award is granted; (b) for a
Participant who has died, the personal representative of the Participant’s
estate, the person(s) to whom the Participant’s rights under the Award have
passed by will or by the applicable laws of descent and distribution, or the
beneficiary designated in accordance with Section 10; or (c) person(s) to whom
an Award has been transferred in accordance with Section 10.

 

2



--------------------------------------------------------------------------------

2.16 “Plan Administrator” means the Compensation Committee of the Board or any
successor committee of the Board designated to administer the Plan under
Section 3.1.

2.17 “PRC” means the People’s Republic of China.

2.18 “Restricted Stock Award” means shares of Common Stock or units denominated
in Common Stock granted under Section 9, the rights of ownership of which may be
subject to restrictions prescribed by the Plan Administrator.

2.19 “Retirement” means retirement on or after the individual’s normal
retirement date under PRC law or the law of such individual’s other jurisdiction
of employment unless otherwise defined by the Plan Administrator from time to
time for purposes of the Plan.

2.20 “Securities Act” means the Securities Act of 1933, as amended.

2.21 “Subsidiary”, except as provided in Section 8.3 in connection with
Incentive Stock Options, means any entity that is directly or indirectly
controlled by the Company or in which the Company has a significant ownership
interest, as determined by the Plan Administrator, and any entity that may
become a direct or indirect subsidiary of the Company.

 

  3. Administration.

3.1 Plan Administrator. The Plan shall be administered by the Compensation
Committee of the Board or a successor committee or committees (which term
includes subcommittees) appointed by, and consisting of two or more members of,
the Board. If and so long as the Common Stock is registered under Section 12(b)
or 12(g) of the Exchange Act, the Board shall consider in selecting the Plan
Administrator and the membership of any committee acting as Plan Administrator,
with respect to any persons subject or likely to become subject to Section 16 of
the Exchange Act, the provisions regarding (a) “outside directors” as
contemplated by Section 162(m) of the Code and (b) “non employee directors” as
contemplated by Rule 16b-3 under the Exchange Act. The Plan Administrator may
delegate the responsibility for administering the Plan with respect to
designated classes of eligible persons to different committees consisting of one
or more members of the Board, subject to such limitations as the Board deems
appropriate. Committee members shall serve for such term as the Board may
determine, subject to removal by the Board at any time. To the extent consistent
with applicable law, the Plan Administrator may authorize one or more officers
of the Company to grant Awards to designated classes of eligible persons, within
the limits specifically prescribed by the Plan Administrator.

3.2 Administration and Interpretation by the Plan Administrator. Except for the
terms and conditions explicitly set forth in the Plan, the Plan Administrator
shall have exclusive authority, in its discretion, to determine all matters
relating to Awards under the Plan, including the selection of individuals to be
granted Awards, the type of Awards, the number of shares of Common Stock subject
to an Award, all terms, conditions, restrictions and limitations,

 

3



--------------------------------------------------------------------------------

if any, of an Award and the terms of any instrument that evidences the Award.
The Plan Administrator shall also have exclusive authority to interpret the Plan
and may from time to time adopt, and change, rules and regulations of general
application for the Plan’s administration. The Plan Administrator’s
interpretation of the Plan and its rules and regulations, and all actions taken
and determinations made by the Plan Administrator pursuant to the Plan, shall be
conclusive and binding on all parties involved or affected. The Plan
Administrator may delegate administrative duties to such of the Company’s
officers as it so determines.

 

  4. Stock Subject to the Plan.

4.1 Authorized Number of Shares. Subject to adjustment from time to time as
provided in Section 11.1, the number of shares of Common Stock that shall be
available for issuance under the Plan shall be: (a) 2,000,000 shares plus
(b) any authorized shares of Common Stock that, as of February 25, 2008, were
available for issuance under the Company’s 2005 Stock Option Plan (the “Prior
Plan”) (or that thereafter become available for issuance under the Prior Plan in
accordance with its terms). The maximum aggregate number of shares of Common
Stock that may be issued under the Plan pursuant to the exercise of Incentive
Stock Options shall be the number determined pursuant to the preceding sentence,
as adjusted from time to time pursuant to Section 11.1. Shares issued under the
Plan shall be drawn from authorized and unissued shares or shares now held or
subsequently acquired by the Company as treasury shares.

4.2 Limitations. Subject to adjustment from time to time as provided in
Section 11.1, not more than 100,000 shares of Common Stock may be made subject
to Awards under the Plan to any individual in the aggregate in any one fiscal
year of the Company, except that the Company may make additional one-time grants
of up to 200,000 shares to newly hired or newly promoted individuals, such
limitation to be applied in a manner consistent with the requirements of, and
only to the extent required for compliance with, the exclusion from the
limitation on deductibility of compensation under Section 162(m) of the Code.

4.3 Reuse of Shares. Any shares of Common Stock that have been made subject to
an Award that cease to be subject to the Award (other than by reason of exercise
or payment of the Award to the extent it is exercised for or settled in shares),
and/or shares of Common Stock subject to repurchase or forfeiture which are
subsequently reacquired by the Company, shall again be available for issuance in
connection with future grants of Awards under the Plan; provided, however, that
for purposes of Section 4.2, any such shares shall be counted in accordance with
the requirements of Section 162(m) of the Code.

 

  5. Eligibility.

Awards may be granted under the Plan to those officers, directors and employees
of the Company and its Subsidiaries as the Plan Administrator from time to time
selects. Awards may also be granted to consultants, agents, advisors and
independent contractors who provide services to the Company and its
Subsidiaries.

 

4



--------------------------------------------------------------------------------

  6. Awards.

6.1 Form and Grant of Awards. The Plan Administrator shall have the authority,
in its sole discretion, to determine the type or types of Awards to be made
under the Plan. Such Awards may include, but are not limited to, Incentive Stock
Options, Nonqualified Stock Options and Restricted Stock Awards. Awards may be
granted singly or in combination.

6.2 Settlement of Awards. The Company may settle Awards through the delivery of
shares of Common Stock, cash payments, the granting of replacement Awards or any
combination thereof as the Plan Administrator shall determine. Any Award
settlement, including payment deferrals, may be subject to such conditions,
restrictions and contingencies as the Plan Administrator shall determine. The
Plan Administrator may permit or require the deferral of any Award payment,
subject to such rules and procedures as it may establish, which may include
provisions for the payment or crediting of interest, or dividend equivalents,
including converting such credits into deferred stock equivalents.

6.3 Acquired Company Option Awards. Notwithstanding anything in the Plan to the
contrary, the Plan Administrator may grant Awards under the Plan in substitution
for awards issued under other plans, or assume under the Plan awards issued
under other plans, if the other plans are or were plans of other acquired
entities (“Acquired Entities”) (or the parent of an Acquired Entity) and the new
Award is substituted, or the old award is assumed, by reason of a merger,
consolidation, acquisition of property or of stock, reorganization or
liquidation (the “Acquisition Transaction”). In the event that a written
agreement pursuant to which the Acquisition Transaction is completed is approved
by the Board and said agreement sets forth the terms and conditions of the
substitution for or assumption of outstanding awards of the Acquired Entity,
said terms and conditions shall be deemed to be the action of the Plan
Administrator without any further action by the Plan Administrator, except as
may be required for compliance with Rule 16b-3 under the Exchange Act, and the
persons holding such awards shall be deemed to be Participants.

 

  7. Terms and Conditions of Options.

7.1 Grant of Options. The Plan Administrator is authorized under the Plan, in
its sole discretion, to issue Options as Incentive Stock Options or as
Nonqualified Stock Options, which shall be appropriately designated.

7.2 Option Exercise Price. The exercise price for shares purchased under an
Option shall be as determined by the Plan Administrator, but shall not be less
than 100% of the Fair Market Value of the Common Stock on the Grant Date with
respect to Incentive Stock Options.

7.3 Term of Options. The term of each Option shall be as established by the Plan
Administrator or, if not so established, shall be 10 years from the Grant Date.

7.4 Exercise and Vesting of Options. The Plan Administrator shall establish and
set forth in each instrument that evidences an Option the time at which, or the
installments in which, the Option shall vest and become exercisable, which
provisions may be waived or modified by the Plan Administrator at any time.

 

5



--------------------------------------------------------------------------------

To the extent that an Option has become exercisable, the Option may be exercised
from time to time by written notice to the Company, in accordance with
procedures established by the Plan Administrator, setting forth the number of
shares with respect to which the Option is being exercised and accompanied by
payment in full as described in Section 7.5. The Plan Administrator may
determine at any time that an Option may not be exercised as to less than any
number of shares at any one time for vested shares and any number in its
discretion for unvested shares (or the lesser number of remaining shares covered
by the Option).

7.5 Payment of Exercise Price. Except in the case that a cashless exercise or
same-day-sale is approved and implemented by the Plan Administrator, the
exercise price for shares purchased under an Option shall be paid in full to the
Company by delivery of consideration equal to the product of the Option exercise
price and the number of shares purchased. Such consideration must be paid in
cash or by check or, unless the Plan Administrator in its sole discretion
determines otherwise, either at the time the Option is granted or at any time
before it is exercised, a combination of cash and/or check (if any) and one or
both of the following alternative forms: (a) tendering (either actually or, if
and so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, by attestation) Common Stock already owned by the Participant
for at least six months (or any shorter period necessary to avoid a charge to
the Company’s earnings for financial reporting purposes) having a Fair Market
Value on the day prior to the exercise date equal to the aggregate Option
exercise price or (b) if and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, delivery of a properly executed
exercise notice, together with irrevocable instructions, to (i) a brokerage firm
designated by the Company to deliver promptly to the Company the aggregate
amount of sale or loan proceeds to pay the Option exercise price and any
withholding tax obligations that may arise in connection with the exercise and
(ii) the Company to deliver the certificates for such purchased shares directly
to such brokerage firm, all in accordance with the regulations of the United
States Federal Reserve Board. In addition, the exercise price for shares
purchased under an Option may be paid, either singly or in combination with one
or more of the alternative forms of payment authorized by this Section 7.5, by
(y) a promissory note delivered pursuant to Section 13 or (z) such other
consideration as the Plan Administrator may permit.

7.6 Post-Termination Exercises. The Plan Administrator shall establish and set
forth in each instrument that evidences an Option whether the Option will
continue to be exercisable, and the terms and conditions of such exercise, if a
Participant ceases to be employed by, or to provide services to, the Company or
its Subsidiaries, which provisions may be waived or modified by the Plan
Administrator at any time. If not so established in the instrument evidencing
the Option, the Option will be exercisable according to the following terms and
conditions, which may be waived or modified by the Plan Administrator at any
time.

In case of termination of the Participant’s employment or services other than by
reason of death or Cause, the Option shall be exercisable, to the extent of the
number of shares vested at the date of such termination, only (a) within one
year if the termination of the Participant’s employment or services is
coincident with Retirement, Early Retirement at the Company’s request or
Disability or (b) within three months after the date the Participant ceases to
be an employee, director, officer, consultant, agent, advisor or independent
contractor of the Company or a Subsidiary if termination of the Participant’s
employment or services is for any reason other than Retirement, Early Retirement
at the Company’s request or Disability, but in no

 

6



--------------------------------------------------------------------------------

event later than the remaining term of the Option. Any Option exercisable at the
time of the Participant’s death may be exercised, to the extent of the number of
shares vested at the date of the Participant’s death, by the personal
representative of the Participant’s estate, the person(s) to whom the
Participant’s rights under the Option have passed by will or the applicable laws
of descent and distribution or the beneficiary designated pursuant to Section 10
at any time or from time to time within one year after the date of death, but in
no event later than the remaining term of the Option. Any portion of an Option
that is not vested on the date of termination of the Participant’s employment or
services shall terminate on such date, unless the Plan Administrator determines
otherwise. In case of termination of the Participant’s employment or services
for Cause, the Option shall automatically terminate upon first notification to
the Participant of such termination, unless the Plan Administrator determines
otherwise. If a Participant’s employment or services with the Company are
suspended pending an investigation of whether the Participant shall be
terminated for Cause, all the Participant’s rights under any Option likewise
shall be suspended during the period of investigation.

With respect to employees, unless the Plan Administrator at any time determines
otherwise, “termination of the Participant’s employment or services” for
purposes of the Plan (including without limitation this Section 7 and
Section 14) shall mean any reduction in the Participant’s regular hours of
employment to less than thirty (30) hours per week. A transfer of employment or
services between or among the Company and its Subsidiaries shall not be
considered a termination of employment or services. The effect of a Company
approved leave of absence on the terms and conditions of an Option shall be
determined by the Plan Administrator, in its sole discretion.

7.7 Prohibition on Option Repricing. An option issued under the Plan may not be
repriced by lowering the option exercise price or by cancellation of an
outstanding option with a subsequent replacement or re-grant of an option with a
lower exercise price.

 

  8. Incentive Stock Option Limitations.

To the extent required by Section 422 of the Code, Incentive Stock Options shall
be subject to the following additional terms and conditions:

8.1 Dollar Limitation. To the extent the aggregate Fair Market Value (determined
as of the Grant Date) of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time during any calendar year (under the
Plan and all other stock option plans of the Company) exceeds $100,000, such
portion in excess of $100,000 shall be subject to delayed exercisability or
treated as a Nonqualified Stock Option as set forth by the Plan Administrator in
the agreement(s) evidencing the Option. In the event the Participant holds two
or more such Options that become exercisable for the first time in the same
calendar year, such limitation shall be applied on the basis of the order in
which such Options are granted.

8.2 10% Stockholders. If an individual owns more than 10% of the total voting
power of all classes of the Company’s stock, then the exercise price per share
of an Incentive Stock Option shall not be less than 110% of the Fair Market
Value of the Common Stock on the Grant Date and the Option term shall not exceed
five years. The determination of 10% ownership shall be made in accordance with
Section 422 of the Code.

 

7



--------------------------------------------------------------------------------

8.3 Eligible Employees. Individuals who are not employees of the Company or one
of its parent corporations or subsidiary corporations may not be granted
Incentive Stock Options. For purposes of this Section 8.3, “parent corporation”
and “subsidiary corporation” shall have the meanings attributed to those terms
for purposes of Section 422 of the Code.

8.4 Term. The term of an Incentive Stock Option shall not exceed 10 years.

8.5 Exercisability. To qualify for Incentive Stock Option tax treatment, an
Option designated as an Incentive Stock Option must be exercised within three
months after termination of employment for reasons other than death, except
that, in the case of termination of employment due to Disability, such Option
must be exercised within one year after such termination. Disability shall be
deemed to have occurred on the first day after the Company has furnished its
opinion of Disability to the Plan Administrator. Employment shall not be deemed
to continue beyond the first 90 days of a leave of absence unless the
Participant’s reemployment rights are guaranteed by statute or contract.

8.6 Taxation of Incentive Stock Options. In order to obtain certain tax benefits
afforded to Incentive Stock Options under Section 422 of the Code, the
Participant must hold the shares issued upon the exercise of an Incentive Stock
Option for two years after the Grant Date of the Incentive Stock Option and one
year from the date of exercise. A Participant may be subject to the alternative
minimum tax at the time of exercise of an Incentive Stock Option. The Plan
Administrator may require a Participant to give the Company prompt notice of any
disposition of shares acquired by the exercise of an Incentive Stock Option
prior to the expiration of such holding periods.

8.7 Promissory Notes. The amount of any promissory note delivered pursuant to
Section 13 in connection with an Incentive Stock Option shall bear interest at a
rate specified by the Plan Administrator but in no case less than the rate
required to avoid imputation of interest (taking into account any exceptions to
the imputed interest rules) for federal income tax purposes.

 

  9. Restricted Stock Awards.

9.1 Grant of Stock Awards. The Plan Administrator is authorized to make Awards
of Common Stock or Awards denominated in units of Common Stock on such terms and
conditions and subject to such restrictions (which may be based on continuous
service with the Company or the achievement of performance goals related to
profits or loss, revenue or profit growth or loss reduction, profit or loss
related return ratios, other balance sheet or income statement targets or
ratios, market share, project completion, operational or productivity efficiency
gains, cash flow, share price appreciation or total stockholder return, where
such goals may be stated in absolute terms or relative to comparison companies),
as the Plan Administrator shall determine, in its sole discretion, which terms,
conditions and restrictions shall be set forth in the instrument evidencing the
Award. To the extent an Award subject to performance goals is intended to be
exempt under Section 162(m) of the Code, unless otherwise permitted in
compliance with Section 162(m) of the Code, the Plan Administrator shall
establish the performance goals (and any applicable performance award formula)
applicable to the Award no later than the earlier of (a) the date ninety
(90) days after the commencement of the applicable

 

8



--------------------------------------------------------------------------------

performance period or (b) the date on which is twenty five percent (25%) of the
performance period has elapsed, and, in any event, at a time when the outcome of
the performance goals remains substantially uncertain. The terms, conditions and
restrictions that the Plan Administrator shall have the power to determine shall
include, without limitation, the manner in which shares subject to Restricted
Stock Awards are held during the periods they are subject to restrictions and
the circumstances under which forfeiture of the Restricted Stock Award shall
occur by reason of termination of the Participant’s employment or service
relationship.

9.2 Issuance of Shares. Upon the satisfaction of any terms, conditions and
restrictions prescribed in respect to a Restricted Stock Award, or upon the
Participant’s release from any terms, conditions and restrictions of a
Restricted Stock Award, as determined by the Plan Administrator, the Company
shall release, as soon as practicable, to the Participant or, in the case of the
Participant’s death, to the personal representative of the Participant’s estate
or as the appropriate court directs, the appropriate number of shares of Common
Stock.

9.3 Waiver of Restrictions. Notwithstanding any other provisions of the Plan,
the Plan Administrator may, in its sole discretion, waive the forfeiture period
and any other terms, conditions or restrictions on any Restricted Stock Award
under such circumstances and subject to such terms and conditions as the Plan
Administrator shall deem appropriate; provided, however, that the Plan
Administrator may not adjust performance goals for any Restricted Stock Award
intended to be exempt under Section 162(m) of the Code for the year in which the
Restricted Stock Award is settled in such a manner as would increase the amount
otherwise payable to a Participant.

 

  10. Assignability.

No Awards granted under the Plan or any interest therein may be assigned,
pledged or transferred by the Participant other than by will or by the
applicable laws of descent and distribution, and, during the Participant’s
lifetime, such Award may be exercised only by the Participant or a permitted
assignee or transferee of the Participant (as provided below). Notwithstanding
the foregoing, and to the extent permitted by Section 422 of the Code, the Plan
Administrator, in its sole discretion, may permit such assignment, transfer and
exercisability and may permit a Participant to designate a beneficiary who may
exercise the Award or receive payment under the Award after the Participant’s
death; provided, however, that any Award so assigned or transferred shall be
subject to all the same terms and conditions contained in the instrument
evidencing the Award.

 

  11. Adjustments.

11.1 Adjustment of Shares. In the event that, at any time or from time to time,
a stock dividend, stock split, spin-off, combination or exchange of shares,
recapitalization, merger, consolidation, distribution to stockholders other than
a normal cash dividend, or other change in the Company’s corporate or capital
structure results in (a) the outstanding shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of securities of the Company or of any other corporation or (b) new,
different or additional securities of the Company or of any other corporation
being received by the holders of shares of Common Stock of the Company, then the
Plan Administrator shall make proportional

 

9



--------------------------------------------------------------------------------

adjustments in (i) the maximum number and kind of securities subject to the Plan
as set forth in Sections 4.1; (ii) the maximum number and kind of securities
that may be made subject to Awards to any individual as set forth in
Section 4.2; and (iii) the number and kind of securities that are subject to any
outstanding Award and the per share price of such securities, without any change
in the aggregate price to be paid therefor. The determination by the Plan
Administrator as to the terms of any of the foregoing adjustments shall be
conclusive and binding.

 

  11.2 Corporate Transaction.

(a) Options. Except as otherwise provided in the instrument that evidences the
Option, in the event of a Corporate Transaction, the Plan Administrator shall
determine whether provision will be made in connection with the Corporate
Transaction for an appropriate assumption of the Options theretofore granted
under the Plan (which assumption may be effected by means of a payment to each
Participant (by the Company or any other person or entity involved in the
Corporate Transaction), in exchange for the cancellation of the Options held by
such Participant, of the difference between the then Fair Market Value of the
aggregate number of shares of Common Stock then subject to such Options and the
aggregate exercise price that would have to be paid to acquire such shares) or
for substitution of appropriate new options covering stock of a successor
corporation to the Company or stock of an affiliate of such successor
corporation. If the Plan Administrator determines that such an assumption or
substitution will be made, the Plan Administrator shall give notice of such
determination to the Participants, and the provisions of such assumption or
substitution, and any adjustments made (i) to the number and kind of shares
subject to the outstanding Options (or to the options in substitution therefor),
(ii) to the exercise prices, and/or (iii) to the terms and conditions of the
stock options, shall be binding on the Participants. Any such determination
shall be made in the sole discretion of the Plan Administrator and shall be
final, conclusive and binding on all Participants. If the Plan Administrator, in
its sole discretion, determines that no such assumption or substitution will be
made, the Plan Administrator shall give notice of such determination to the
Participants, and each Option that is at the time outstanding shall
automatically accelerate so that each such Option shall, immediately prior to
the specified effective date for the Corporate Transaction, become 100% vested
and exercisable. All such Options shall terminate and cease to remain
outstanding immediately following the consummation of the Corporate Transaction,
except to the extent assumed by the successor corporation or an affiliate
thereof.

(b) Restricted Stock Awards. Except as otherwise provided in the instrument that
evidences the Award, in the event of a Corporate Transaction, the vesting of
shares subject to Restricted Stock Awards shall accelerate, and the forfeiture
provisions to which such shares are subject shall lapse, if and to the same
extent that the vesting of outstanding Options accelerates in connection with
the Corporate Transaction. If unvested Options are to be assumed, continued or
substituted by a successor corporation without acceleration upon the occurrence
of a Corporate Transaction, the forfeiture provisions to which such Restricted
Stock Awards are subject will continue with respect to shares of the successor
corporation that may be issued in exchange for such shares subject to Restricted
Stock Awards.

11.3 Further Adjustment of Awards. Subject to Section 11.2, the Plan
Administrator shall have the discretion, exercisable at any time before a sale,
merger, consolidation, reorganization, liquidation or change in control of the
Company, as defined by the

 

10



--------------------------------------------------------------------------------

Plan Administrator, to take such further action as it determines to be necessary
or advisable, and fair and equitable to Participants, with respect to Awards.
Such authorized action may include (but shall not be limited to) establishing,
amending or waiving the type, terms, conditions or duration of, or restrictions
on, Awards so as to provide for earlier, later, extended or additional time for
exercise and other modifications, and the Plan Administrator may take such
actions with respect to all Participants, to certain categories of Participants
or only to individual Participants. The Plan Administrator may take such action
before or after granting Awards to which the action relates and before or after
any public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation or change in control that is the reason for such
action.

11.4 Limitations. The grant of Awards will in no way affect the Company’s right
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

11.5 Fractional Shares. In the event of any adjustment in the number of shares
covered by any Award, each such Award shall cover only the number of full shares
resulting from such adjustment.

 

  12. Withholding.

The Company may require the Participant to pay to the Company the amount of any
taxes or social insurance contributions that the Company is required to withhold
with respect to the grant, vesting or exercise of any Award. Subject to the Plan
and applicable law, the Plan Administrator may, in its sole discretion, permit
the Participant to satisfy withholding obligations, in whole or in part, (a) by
paying cash, (b) by electing to have the Company withhold shares of Common Stock
(up to the minimum required federal withholding rate), or (c) by transferring
shares of Common Stock to the Company (already owned by the Participant for the
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), in such amounts as are equivalent to the Fair Market Value
of the withholding obligation. The Company shall have the right to withhold from
any shares of Common Stock issuable pursuant to an Award or from any cash
amounts otherwise due or to become due from the Company to the Participant an
amount equal to such taxes or social insurance contributions. The Company may
also deduct from any Award any other amounts due from the Participant to the
Company or a Subsidiary.

 

  13. Loans, Installment Payments and Loan Guarantees.

Subject to compliance with applicable law, to assist a Participant in acquiring
shares of Common Stock pursuant to an Award granted under the Plan, the Plan
Administrator, in its sole discretion,, may authorize, either at the Grant Date
or at any time before the acquisition of Common Stock pursuant to the Award,
(a) the extension of a full-recourse loan to the Participant by the Company,
(b) the payment by the Participant of the purchase price, if any, of the Common
Stock in installments, or (c) the guarantee by the Company of a full-recourse
loan obtained by the Participant from a third party. Subject to the foregoing,
the terms of any loans, installment payments or loan guarantees, including the
interest rate and terms of repayment, will be subject to the Plan
Administrator’s discretion. The maximum credit available is the purchase price,
if any, of the Common Stock acquired, plus the maximum federal and state income
and employment tax liability that may be incurred in connection with the
acquisition.

 

11



--------------------------------------------------------------------------------

  14. Repurchase Rights; Escrow.

14.1 Repurchase Rights. The Plan Administrator shall have the discretion to
authorize the issuance of unvested shares of Common Stock pursuant to the
exercise of an Option. In the event of termination of the Participant’s
employment or services, all shares of Common Stock issued upon exercise of an
Option which are unvested at the time of cessation of employment or services
shall be subject to repurchase at the exercise price paid for such shares. The
terms and conditions upon which such repurchase right shall be exercisable
(including the period and procedure for exercise) shall be established by the
Plan Administrator and set forth in the agreement evidencing such right.

All of the Company’s outstanding repurchase rights under this Section 14.1 are
assignable by the Company at any time and shall remain in full force and effect
in the event of a Corporate Transaction; provided that if the vesting of Options
is accelerated pursuant to Section 11.2, the repurchase rights under this
Section 14.1 shall terminate and all shares subject to such terminated rights
shall immediately vest in full.

The Plan Administrator shall have the discretionary authority, exercisable
either before or after the Participant’s cessation of employment or services, to
cancel the Company’s outstanding repurchase rights with respect to one or more
shares purchased or purchasable by the Participant under an Option and thereby
accelerate the vesting of such shares in whole or in part at any time.

14.2 Escrow. To ensure that shares of Common Stock acquired pursuant to an Award
that are subject to any repurchase or forfeiture right and/or security for any
promissory note will be available for repurchase or forfeiture, the Plan
Administrator may require the Participant to deposit the certificate or
certificates evidencing such shares with an agent designated by the Plan
Administrator under the terms and conditions of escrow and security agreements
approved by the Plan Administrator. If the Plan Administrator does not require
such deposit as a condition of exercise of an Option or grant of a Stock Award,
the Plan Administrator reserves the right at any time to require the Participant
to so deposit the certificate or certificates in escrow. The Company shall bear
the expenses of the escrow. The Company, at its discretion, may in lieu of
issuing a stock certificate for such shares, make a book entry credit in the
Company’s stock ledger to evidence the issuance of such shares. As soon as
practicable after the expiration of any repurchase or forfeiture rights, and
after full repayment of any promissory note secured by the shares in escrow, the
agent shall deliver to the Participant the shares no longer subject to such
restrictions and no longer security for any promissory note.

In the event shares held in escrow are subject to the Company’s exercise of a
repurchase or forfeiture right, the notices required to be given to the
Participant shall be given to the agent and any payment required to be given to
the Participant shall be given to the agent. Within 30 days after payment by the
Company, the agent shall deliver the shares which the Company has purchased to
the Company and shall deliver the payment received from the Company to the
Participant.

 

12



--------------------------------------------------------------------------------

In the event of any stock dividend, stock split or consolidation of shares or
any like capital adjustment of any of the outstanding securities of the Company,
any and all new, substituted or additional securities or other property to which
the Participant is entitled by reason of ownership of shares acquired upon
exercise of an Option or grant of a Stock Award shall be subject to any
repurchase or forfeiture rights, and/or security for any promissory note with
the same force and effect as the shares subject to such repurchase or forfeiture
rights and/or security interest immediately before such event.

 

  15. Amendment and Termination of Plan.

15.1 Amendment of Plan. The Plan may be amended only by the Board in such
respects as it shall deem advisable; however, to the extent required for
compliance with Section 422 of the Code or any applicable law or regulation,
stockholder approval will be required for any amendment that will (a) increase
the total number of shares available for issuance under the Plan, (b) modify the
class of persons eligible to receive Options, or (c) otherwise require
stockholder approval under any applicable law or regulation.

15.2 Termination of Plan. The Board may suspend or terminate the Plan at any
time. The Plan will have no fixed expiration date; provided, however, that no
Incentive Stock Options may be granted more than 10 years after the later of
(a) the Plan’s adoption by the Board and (b) the adoption by the Board of any
amendment to the Plan that constitutes the adoption of a new plan for purposes
of Section 422 of the Code.

15.3 Consent of Participant. The amendment or termination of the Plan shall not,
without the consent of the Participant, impair or diminish any rights or
obligations under any Award theretofore granted under the Plan.

Any change or adjustment to an outstanding Incentive Stock Option shall not,
without the consent of the Participant, be made in a manner so as to constitute
a “modification” that would cause such Incentive Stock Option to fail to
continue to qualify as an Incentive Stock Option.

 

  16. General.

16.1 Evidence of Awards. Awards granted under the Plan shall be evidenced by a
written agreement that shall contain such terms, conditions, limitations and
restrictions as the Plan Administrator shall deem advisable and that are not
inconsistent with the Plan.

16.2 Continued Employment or Services; Rights in Awards. None of the Plan,
participation in the Plan or any action of the Plan Administrator taken under
the Plan shall be construed as giving any person any right to be retained in the
employ of the Company or limit the Company’s right to terminate the employment
or services of any person.

16.3 Registration. The Company shall be under no obligation to any Participant
to register for offering or resale or to qualify for exemption under the
Securities Act, or to register or qualify under state securities laws, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

 

13



--------------------------------------------------------------------------------

The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.

Inability of the Company to obtain, from any regulatory body having
jurisdiction, the authority deemed by the Company’s counsel to be necessary for
the lawful issuance and sale of any shares hereunder or the unavailability of an
exemption from registration for the issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the nonissuance or sale
of such shares as to which such requisite authority shall not have been
obtained.

As a condition to the exercise of an Award, the Company may require the
Participant to represent and warrant at the time of any such exercise or receipt
that such shares are being purchased or received only for the Participant’s own
account and without any present intention to sell or distribute such shares if,
in the opinion of counsel for the Company, such a representation is required by
any relevant provision of the aforementioned laws. At the option of the Company,
a stop-transfer order against any such shares may be placed on the official
stock books and records of the Company, and a legend indicating that such shares
may not be pledged, sold or otherwise transferred, unless an opinion of counsel
is provided (concurred in by counsel for the Company) stating that such transfer
is not in violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration. The Plan Administrator may
also require such other action or agreement by the Participant as may from time
to time be necessary to comply with the federal and state securities laws.

16.4 No Rights As A Stockholder. No Option or Stock Award denominated in units
shall entitle the Participant to any dividend, voting or other right of a
stockholder unless and until the date of issuance under the Plan of the shares
that are the subject of such Award, free of all applicable restrictions.

16.5 Compliance With Laws And Regulations. No Shares of Common Stock shall be
issued pursuant to an Award unless such issuance complies with all applicable
laws and regulations. Notwithstanding anything in the Plan to the contrary, the
Board, in its sole discretion, may bifurcate the Plan so as to restrict, limit
or condition the use of any provision of the Plan to Participants who are
officers or directors subject to Section 16 of the Exchange Act without so
restricting, limiting or conditioning the Plan with respect to other
Participants.

Additionally, in interpreting and applying the provisions of the Plan, any
Option granted as an Incentive Stock Option pursuant to the Plan shall, to the
extent permitted by law, be construed as an “incentive stock option” within the
meaning of Section 422 of the Code.

16.6 No Trust Or Fund. The Plan is intended to constitute an “unfunded” plan.
Nothing contained herein shall require the Company to segregate any monies or
other property, or shares of Common Stock, or to create any trusts, or to make
any special deposits for any immediate or deferred amounts payable to any
Participant, and no Participant shall have any rights that are greater than
those of a general unsecured creditor of the Company.

 

14



--------------------------------------------------------------------------------

16.7 Severability. If any provision of the Plan or any Option is determined to
be invalid, illegal or unenforceable in any jurisdiction, or as to any person,
or would disqualify the Plan or any Option under any law deemed applicable by
the Plan Administrator, such provision shall be construed or deemed amended to
conform to applicable laws, or, if it cannot be so construed or deemed amended
without, in the Plan Administrator’s determination, materially altering the
intent of the Plan or the Option, such provision shall be stricken as to such
jurisdiction, person or Option, and the remainder of the Plan and any such
Option shall remain in full force and effect.

16.8 Participants In Foreign Countries. The Plan Administrator shall have the
authority to adopt such modifications, procedures and subplans as may be
necessary or desirable, after consideration of the provisions of the laws of the
PRC or other foreign countries in which the Company or its Subsidiaries may
operate, to ensure the viability of the benefits from Awards granted to
Participants employed in such countries and to meet the objectives of the Plan.

16.9 Choice Of Law. The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the federal laws of the
United States, shall be governed by the laws of the State of Delaware without
giving effect to principles of conflicts of laws.

 

  17. Effective Date.

The Plan’s effective date is the date on which it is adopted by the Board, so
long as it is approved by the Company’s stockholders at any time within 12
months of such adoption.

 

15